Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Belinda Lee on 11/01/2021

The application has been amended as follows: 

In claim 9, line 6, “a portion” has been changed to --a second thickness portion--.
In claim 10, line 4, “a portion” has been changed to --a second thickness portion--.
In claim 10, line 4, “the front side” has been changed to --a front side--.
In claim 11, line 4, “formed on the front side of the portion having the second thickness” has been changed to --formed on a front side of the corresponding second thickness portion.
In claim 12, line 4, “a portion” has been changed to --a second thickness portion--.
In claim 12, line 5, “on the front side of the corresponding rear end portion” has been changed to --on a front side of the rear end portion--.
In claim 13, line 4, “on the front side of the portion having a second thickness” has been changed to --on a front side of the corresponding second thickness portion--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “a substrate storage container comprising: a container main body having an opening formed by an opening frame on a front surface and configured to store a plurality of substrates; wherein the container main body is a box-like shape that includes the opening frame, a rear wall, a right wall, a left wall, a top wall, and a bottom wall; and each of the walls has a thickness which is reduced in a stepwise manner from a side of the rear wall to a side of the opening frame or each of the walls has a thickness which is gradually reduced from the side of the rear wall to the side of the opening frame so as to have a non-uniform thickness without a step.”
With regarding to claim 9, “a second thickness portion” is referring to “t2” section of the rear wall (2b) as shown in Figure 5 of the drawing.
With regarding to claim 10, “a second thickness portion is referring to “t2” section of the right wall, the left wall, the top wall, and the bottom wall (2c and 2d) as shown in Figure 5 of the drawing.
With regarding to claim 12, “a second thickness portion is referring to “t2” section of the right wall, the left wall, the top wall, and the bottom wall (2c and 2d) as shown in Figure 5 of the drawing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736